DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection or objection not reiterated in this Action is withdrawn.

Election/Restriction
Claims 26, 27 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 6, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 10, 14, 17-20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gryaznov (WO 2015/153975, cited on IDS).
Gryaznov teaches at pages 1-2 stable self-assembling nucleic acid nanostructures comprising a plurality of oligonucleotides linked with a plurality of G-quadruplex forming nucleic acids and a plurality of G-quadruplex stabilizing domains linked to the G-quadruplex forming nucleic acids, wherein the oligonucleotides, the G-quadruplex forming nucleic acids and the G-quadruplex stabilizing domains form a plurality of G-quad structures. Exemplary nanostructures are shown in the figures and include a G-quadruplex forming nucleic acid satisfying limitation (b) of instant claim 8. At page 19 Gryaznov teaches the oligonucleotide is an inhibitory nucleic acid such as an antisense molecule that inhibits expression of a protein. The oligonucleotides may be linked to another compound such as a therapeutic or diagnostic compound. An exemplary therapeutic compound is an antigen. For instance, the oligonucleotides may be conjugated to a linker via the 5' end or the 3' end or via an internal nucleotide. Gryaznov does not explicitly disclose the conjugates have increased nuclease resistance as compared to an unconjugated antisense oligonucleotide, but this is considered to be an inherent property of such a conjugate. The instant specification demonstrates in example 1 that the presence of a G-quadruplex structure provides increased nuclease resistance relative to an unconjugated antisense oligonucleotide. Gryaznov discloses a conjugate having the same structure as the instant claims and thus is assumed in the absence of factual evidence to the contrary to also have increased nuclease resistance. 

 At pages 8-9 Gryaznov teaches the G-quadruplex forming nucleic acids may have a sequence that includes at least 50% G nucleotides and may have one or multiple G repeats. For instance, a G-quadruplex forming nucleic acid may have a stretch of at least 4 G nucleotides or may have one or more stretches of 3 G nucleotides. The G-quadruplex forming nucleic acid may have multiple G dimers (e.g., 2, 3, 4, 5, or 6 dimers) separated by one or more other nucleotides, such as 1, 2, or 3 T nucleotides.
The nanostructure may be composed of multiple units having the same G-quadruplex forming nucleic acid or alternatively may have two or more different types of G-quadruplex forming nucleic acids. The ability to form stable hydrogen bonds can be altered by manipulating the G-chemistry, which can be accomplished in a variety of ways. For instance modifications can be made to the nucleotide or to the internucleotide linkage. The G-quadruplex forming nucleic acids may have a phosphodiester internucleotide linkage or a modified internucleotide linkage such as phosphorothioate, phosphoramidate, and/or thiophosphoramidate linkages. The use of phosphoramidated 
Gryaznov teaches at page 27 the nanostructures of the invention use linkers. The linkers may be linkers between nucleic acids, including standard phosphodiester internucleotide linkages as well as modified internucleotide linkages. The linkers may also be non-standard nucleotidic linkages that link nucleic acids with other nucleic acids or with other compounds such as proteins or G-quadruplex stabilizing domains. The term nucleotide linkage includes a naturally occurring, unmodified phosphodiester moiety as well as any analog or derivative of the native phosphodiester group that covalently couples adjacent nucleomonomers. Analogs or derivatives include phosphodiester analogs, e.g., phosphorothioate, and nonphosphorus containing linkages, e.g., acetals and amides. A non-nucleotidic linker or spacer sequence may be a peptide, a lipid, a polymer or an oligoethylene. Examples of linkers or spacers of the invention include HEG and PEG.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 5, 7-10, 12, 14 and 17-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gryaznov as applied to claims 1, 3, 7, 8, 10, 14, 17-20 and 24 above, and further in view of Albaek et al. (US 2015/0368642, cited on IDS).
The teachings of Gryaznov are described in the previous rejection. Gryaznov does not specifically teach that the G-quadruplex structure comprises 4 G trimers or comprises non-nucleotide linkers, or that a ligand is attached to the G-quadruplex structure.
Gryaznov does not teach a G-quadruplex having exactly 4 G trimers, but does illustrate in figure 4B (designated as monomer basket) that a G-quadruplex can be formed from a repeating unit having 3 G residues separated by other nucleotides. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the compounds taught by Gryaznov with a G-quadruplex having the sequence recited in instant claim 9. The person of ordinary skill in the art would have reason to do so and would expect success because Gryaznov teaches the G-quadruplex forming nucleic acid may have several different forms and specifically teaches that it may have one or more stretches of 3 G residues. The person of ordinary skill would immediately recognize that a G-quadruplex comprised of four stretches of 3 G residues is a matter of mere design choice.
With regard to claim 12, Gryaznov does not specifically teach the G-quadruplex structure comprises non-nucleotide linkers, but the person of ordinary skill in the art would find it obvious to include such compounds because Gryaznov specifically contemplate the use of non-standard nucleotidic linkages or spacer sequences such as HEG or PEG that link nucleic acids with other nucleic acids. 

Gryaznov teaches the nanostructures can comprise an inhibitory nucleic acid such as an antisense oligonucleotide, but does not specifically teach an antisense oligonucleotide having a gapmer or mixmer structure. However, the use of antisense oligonucleotides having gapmer or mixmer motifs is well known to those of ordinary skill in the art as evidenced by the teachings of Albaek et al. See particularly paragraphs 239-240, which teach most antisense oligonucleotides are compounds which are designed to recruit RNase enzymes (such as RNaseH) to degrade their intended target. These compounds typically comprise a region of at least 5 or 6 DNA nucleotides, and in the case of gapmers are flanked on either side by affinity enhancing nucleotide analogues. The term `mixmer` refers to oligomers having both naturally and non-naturally occurring nucleotides, where there is no contiguous sequence of more than 5 naturally occurring nucleotides.
.

Response to Arguments
With respect to the anticipation rejection, applicants argue Gryaznov fails to disclose the feature "wherein the conjugate has increased nuclease resistance relative to the unconjugated ASO" as recited in presently amended claim 1. 
This argument is not persuasive because as noted in the revised rejection this is considered to be an inherent property of the claimed conjugate. As noted in MPEP 2112.01, “a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Applicant further argues claim 1 has been amended to incorporate the features recited in previous claim 21. 
This argument is acknowledged but is not sufficient to overcome the anticipation rejection because claim 1 recites different conjugates in the alternative. Gryaznov anticipates at least the originally claimed conjugate (now alternative (1)).
With respect to the obviousness rejection, applicants argue a person of ordinary skill in the art would not have been motivated to modify the nucleic acid nanostructure of Gryaznov such that the conjugate consists essentially of or consists of the claimed 
These arguments are not persuasive. With regard to the use of the transitional phrase “consisting essentially of”, the MPEP states in section 2111.03 that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention, and further states in the absence of a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." For the instant claims, there is no disclosure that would indicate the presence of a G-quadruplex stabilizing domain would materially affect the basic and novel characteristics of the claimed invention. 
In fact, the instant claims are directed to structures that would be G-quadruplex stabilizing domains. Gryaznov defines (see page 10) the term "G-quadruplex stabilizing domain" as including diacyl lipids, monoacyl lipids, palmitic acid, stearic acid, cationic porphyrin, TMPyP4, small-molecule inhibitors of Telomerase, Telomestatin (SOT-095), anionic porphyrin N-methyl mesoporphyrin (NMM), ibenzophenanthrolines, 3,4-TMPyPz, Triaminoacridine derivatives, RHPS4, Isoalloxazines, and Se2SAP. There is no need to modify Gryaznov in a way that would render his nanostructures unsuitable for their intended purpose, the instant claims specifically recite a conjugate consisting 
Since the instant claims recite the presence of compounds that would be a G-quadruplex stabilizing domain as defined by Gryaznov, this domain cannot be considered an element that would be excluded by the phrase “consisting essentially of”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635